DETAILED ACTION
The examiner for your application in the USPTO has changed.  Examiner Abigail VanHorn can be reached at 571-270-3502.

Receipt of Arguments/Remarks filed on May 5 2022 is acknowledged. Claims 1-79 and 81 were/stand cancelled. Claims 80, 82, 85 and 88-89 were amended. Claim 100 was added.  Claims 80 and 82-100 are pending. Claims 90-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on March 3 2021. Claims 80 and 82-89 are directed to the elected invention.	
New claim 100 is withdrawn as it is directed to a particle, which was a non-elected restricted group.  Additionally, while the claim depends from claim 80, claim 80 is not a method of making but a method of reducing mucoadhesion.  Thus, the claim is indefinite.  But since the claim is directed to a coated particle, had it been previously presented it would have been part of group II (see requirement for restriction/election mailed September 3 2020).  Therefore, the claim is withdrawn.  
	

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections

	The amendments filed May 5 2022 have overcome the rejection of claims 80-89 under 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph.  The antecedent basis issues have been corrected.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 80 and 82-89 are rejected under 35 U.S.C. 103(a) as being unpatentable over LIVERSIDGE et al. (U.S. Patent No. 6,270,806 B1) in view of HANES et al. (AU 2007292902 B2).

Applicants Claim
Applicants claim a method of reducing mucoadhesion of a particle, the method comprising: associating a (poly(ethylene glycol))-(poly(propylene oxide))-(poly(ethylene glycol)) triblock copolymer with the surface of the particle, thereby forming a coated particle, wherein the particle comprises a polymeric material; and the polymeric material is selected from a polyamine, polyether, polyamide, polyester, polycarbamate, polyurea, polycarbonate, poly(styrene), polyimide, polysulfone, polyurethane, polyacetylene, polyethylene, polyethyleneimine, polyisocyanate, polyacrylate, polymethacrylate, polyacrylonitrile, and polyarylate, and the polymeric material is biodegradable or biocompatible, wherein the particle further comprises a poly(ethylene glycol)-vitamin E conjugate associated with at least a portion of the particle, wherein the molecular weight of the poly(ethylene glycol) of the poly(ethylene glycol)-vitamin E conjugate is greater than about 2 kDa, wherein the molecular weight of the (poly(propylene oxide)) block of the triblock copolymer is greater than about 1.8 kDa, and wherein said coated particle diffuses through human cervicovaginal mucus at a diffusivity that is less than 1/500 the diffusivity that the coated particle diffuses through water.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 80, LIVERSIDGE teaches a composition comprising nanoparticles comprises a drug and PEG-vitamin E, as PEG-lipid surface stabilizer, physically adhere or adsorbed to the surface of the nanoparticle drug (see: col. 6, line 15-30; and col. 7, line 21-25).  As such, the “PEG-vitamin E” adsorbed to the surface of the “particle of drug” taught by LIVERSIDGE forms a “PEG-vitamin E conjugate” of claim 80.
LIVERSIDGE teaches that the composition can also include one or more auxiliary surface stabilizers, in addition to the at least one PEG-lipid surface stabilizer (see: col. 7, line 56-59), wherein the preferred auxiliary surface stabilizer can be poloxamers, e.g. Pluronics-F68® and Pluronics-F108®, which are block copolymers of ethylene oxide and propylene oxide (see: col. 7, line 63-66, and col. 8, line 23-25).
It is noted that the instant specification discloses the “PEG-PPO-PEG triblock copolymers” as claimed can be obtained from commercial sources, e.g. “Pluronics-F68®” and “Pluronics-F108®” (see specification filed on 11/2/2019: page 13, [0055], line 1-2; and page 14, [005], line 11-12).
As such, the block copolymers of ethylene oxide and propylene oxide (poloxamers), namely Pluronics-F68® and Pluronics-F108®, taught by LIVERSIDGE reads on the “poly(ethylene glycol)-poly(propylene oxide)-poly(ethylene glycol) triblock copolymer, thereby forming a coated particle” of claim 80.
Furthermore, the triblock copolymer of PEG-PPO-PEG “Pluronics-F68®” has a molecular formula as follows:
 
    PNG
    media_image1.png
    54
    357
    media_image1.png
    Greyscale
,
wherein m = 78 and n = 30; and therefore, the molecular weight of the PPO-block in the PEO78-PPO30-PEO78 triblock copolymer is about 1740 daltons or about 1.78 kDa, , as evidenced by HUANG et al. (Biomacromolecules 2002, 3, 397-406: page 398, Materials section, line 2).   As such, it reads on the molecular weight of the poly(propylene oxide) block of the triblock copolymer is “about 1.8 kDa” as recited in instant claims 80 and 83; and it is also close to the molecular weight of “about 2 kDa” as recited in instant claim 84.
Furthermore, LIVERSIDGE’s teaching also implicitly suggests the method step of “associating the triblock copolymer with the surface of the particle comprising the PEG-vitamin E conjugate” as recited in claim 80.
LIVERSIDGE also teaches that the molecular weight of the PEG substituent on the lipid of the surface stabilizer compound affects the circulation half life of the compound, wherein the PEG-derivatized lipids having a PEG of high molecular mass, i.e. about 4000 to about 5000 Da (about 4 to about 5 kDa), have long circulation half lives (see: col. 7, line 26-29).  As such, LIVERSIDGE reads on the “molecular weight of the poly(ethylene glycol) of the PEG-vitamin E conjugate is greater than 2 kDa” as claimed.
For claim 82, LIVERSIDGE teaches that the nanoparticle comprises a therapeutic or diagnostic agent, collectively referred to as a "drug” (see: col. 6, line 43-49).  As such, it reads on “at least one bioactive agent” as claimed.
LIVERSIDGE also teaches that more than one auxiliary surface stabilizer can be used, wherein the additional auxiliary surface stabilizer can be pharmaceutical excipients, e.g. emulsifying wax (see: col. 7, line 57-58; and col. 8, line 4); or oils can be included in a dosage comprising the active drug as discussed supra (see: col. 10, line 59-61).  As such, the “wax” or “oils” taught in LIVERSIDGE reads on the “hydrophobic material” as claimed.
For claim 86, LIVERSIDGE teaches that the nanoparticles comprise a therapeutic agent or diagnostic agent, proteins, peptides, nucleotides, a contrast agent (see: col. 6, line 43-49).  As such, they read on the “bioactive agent” as claimed.
For claim 89, LIVERSIDGE teaches that the nanoparticulate drug/PEG-lipid surface stabilizer particle have an effective average particle size of, preferably, less than about 50 nm (see: col. 8, line 58-61 & 64).  As such, it reads on the diameter of the particle as claimed.
LIVERSIDGE teaches that the PEG group is particularly useful because of its ease of preparation, relatively low cost, controllability of the molecular weight, and the ability to link to lipid by various methods, and the PEG is believed to act by forming a hydrophilic coat and by causing steric hindrance at the liposome surface, thus reducing liposome-serum protein interaction and liposome-RES (reticuloendothelial system) cells interaction (see: col. 2, line 56-62; and see: col. 3, line 56-58).  LIVERSIDGE also teaches that, therefore, the PEG-vitamin E surface stabilizer adsorbed to the surface of the drug can enhance blood pool residence times, decreased toxicity, and increased stability of an administered drug (see: col. 4, line 57-63).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	LIVERSIDGE teaches a nanoparticle comprising a drug and PEG-vitamin E (as PEG-lipid surface stabilizer) physically adhere or adsorbed to the surface of the nanoparticle comprising the drug, and LIVERSIDGE also teaches that additional auxiliary surface stabilizers (e.g. poloxamers, Pluronics-F68® and Pluronics-F108®, which are block copolymers of ethylene oxide and propylene oxide), in addition to the PEG-lipid surface stabilizer (e.g. PEG-vitamin E), can be added to the nanoparticle comprising the drug.
	However, LIVERSIDGE does not teach the nanoparticles comprises a polymeric material, as recited in claim 80, and the density of surface-altering moieties, as recited in claim 85.  The deficiencies are suggested by the reference HANES et al.
	HANES throughout teaches a particle comprising: (a) a core that comprises a polymer (e.g. polyethylenimine); (b) an outer surface; and (c) one or more surface-altering moiety disposed on the outer surface of the particle for reducing mucoadhesive of the particle, wherein there are also one or more bioactive agents are associated with the particle, i.e. they can be comprised in the core (see page 66: references claims 1, 3 and 4; and page 8, line 5-6).
As such, HANES teaches the method preamble “for reducing mucoadhesion of a particle” of claim 80.
As such, the present of a “polymer, i.e. polyethylenimine” in the particle taught by HANES reads on the “particle comprises a polymeric material which is polyethylenimine” as recited in instant claim 80.
HANES teaches that the surface-altering moiety comprises a block copolymer of oxyethylene and oxypropylene, e.g. a poloxamer (see page 67-69: reference claims 11, 29 and 32), wherein the surface-altering moiety has a density of at least 0.1 units per nm2 on the outer surface of the particle, i.e. 0.1, 0.2, 0.5, 1, 2, 5 or 10 units per nm2 (see page 66-67: reference claims 1 and 12; and page 3, line 29-31).  As such, the density of the surface-altering moiety taught by HANES reads on the similar density, i.e. about 0.1 and about 10 unit per nm2 as recited in claim 85.
HANES also teaches that the particle also comprises a targeting moiety, i.e. a lipid soluble vitamin E (see page 68: reference claim 27-28).
In addition, HANES teaches that the particle comprises one or more bioactive agents which may be disposed on the surface of the particle or in the interior of the particle (see: page 2a, line 6-8); or it can be associated with a surface-altering moiety, i.e. the surface-altering moiety is present on the outer surface of the bioactive agent (see page 6: reference claim 16).  HANES also teaches that the bioactive agents can be “a small molecule” (see: page 8, line 11-13), which reads on the instant claims 87-88.
With respect to the recitation in claim 80 “wherein the coated particle diffuses through human cervicovaginal mucus at a diffusivity that is less than 1/500 the diffusivity that the particle diffuses through water”, HANES teaches that the particle pass through a mucosal barrier at a rate or diffusivity that is, i.e. 1/1000, 1/600 times the rate of the particle in water under identical conditions (see: PAGE 3, LINE 24-28), which this rate reads on the diffusivity rate of “less than 1/500 the diffusivity that the particle diffuses through water” as recited in claim 80.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of LIVERSIDGE and HANES to arrive at the particle instantly claimed that has a PEG-vitamin E moiety adhered or disposed on surface of a particle, i.e. a particle comprised of a bioactive agent and a polymeric material, and a PEG-PPO-PEG triblock copolymer disposed on the surface of the particle for coating because LIVERSIDGE teaches that the PEG-vitamin E surface stabilizer and the auxiliary surface stabilizer (e.g. the poloxamer PEG-PPO-PEG triblock copolymer) adsorbed to the surface of the drug can enhance blood pool residence times, decreased toxicity, and increased stability of an administered drug, as well as lengthened its circulation half life, where the reference HANES teaches using one or more surface-altering moiety, i.e. the poloxamer block copolymer of oxyethylene and oxypropylene, to disposed on the outer surface of a particle can provide a desirable effect, i.e. it can desirably reduce mucoadhesive property of the particle.  Therefore, such desirable effects provide the motivation for one ordinary skilled in the art to follow the teaching and suggestion from the references to produce the claimed invention. 
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicants’ arguments filed May 5 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) Hanes ‘902 does not quality as prior art.  It is argued that Hanes was published on August 22 2013 which is two years after the first non-provisional filing date of the instant case.
Regarding Applicants’ first argument, as indicated on the front page of the patent which was attached to the Office action mailed on November 5 2021, the publication date of Hanes was March 13 2008.  The second page of the document shows the corresponding wipo document which has the publication date of March 13 2008.  Therefore, Hanes was publicly available more than 1 year prior to Applicants earliest effective filing date of November 5 2010.  
	Applicants argue that (2) that Liversidge teaches formulations of a drug having a PEG-derivatized vitamin E adsorbed on the surface of the drug as a surface stabilizer.  However, the instant claims recite the PEG-VitE conjugate is not on the surface of the final composition particle but rather they are in an intervening layer.  Applicants point to paragraph 0010 of the instant specification for this position.  
Regarding Applicants’ second argument, instant claim 80 recites associating the triblock copolymer with the surface of the particle wherein the particle is a polymeric material.  The particle further comprises a PEG-VitE conjugate associated with at least a portion of the particle.  This does not indicate where the PEG-VitE is associated, merely that it is associated somewhere with the particle.  No where in the claim does it require that the triblock coats the PEG-VitE such that the PEG-VitE is part of an intervening layer.  Having both the triblock polymer and the PEG-VitE associated with the surface of the particle as suggested by Liversidge results in not only the triblock associating with the surface of the particle but the PEG-VitE associated with the particle.  That is all the claim requires. Nothing in the claim excludes both the triblock and the PEG-VitE to be associated with the surface of the particle at the same time. Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., PEG-VitE) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Paragraph 0010 of the instant specification is directed to one aspect of the invention and this aspect is not claimed.  
Applicants argue that (3) the purpose of Liversidge coating is to stabilize the particles, not improve mucus penetration.  Applicants point to figure 1 for a comparison in the reduced mucoadhesion.
Regarding applicants’ third argument, firstly, as pointed out by Applicants paragraph 0073 of the instant specification recognizes that PEG-VitE can stabilize the particles.  This is an additional benefit of using this particle PEG-derivatized material.  Secondly, Liversidge is not the only reference utilized.  Hanes recognizes that the particle can diffuse through a mucosal barrier at a greater rate or diffusivity than a corresponding particle which is unmodified (see page 3, for example).  Surface altering agents which promote motility through mucosa include polyethylene glycol (see page 7).  PEG was attached to the surface either as itself (see pages 62-63) or as a block (claim 11).  Since the instantly claimed triblock and the PEG-VitE both contain PEG which is expressly taught as a chemical which helps particles diffuse through a mucosal barrier, it is not surprising the instantly claimed particles diffuse though a mucosal barrier better than unmodified particles.  Additionally, the Hanes reference provides support that it would be expected that the particles of Liversidge which have this PEG surface would diffuse through a mucosal barrier to a greater extent than unmodified particles.  
Applicants argue that (4) there is no motivation to look to a composition for enhanced blood pool residence times, decreased toxicity and increased stability of administered rug to produce mucus-penetrating particles.
Regarding Applicants fourth argument, the only active method step of claim 80 is “associating” a PEG-PPO-PEG triblock with the surface of a particle.  Liversidge teaches this exact method step.  There is nothing in the preamble of the claim which recites “reducing mucoadhesion of a particle” that structurally distinguishes the instant claims from Liversidge.  Hanes is directed to similar particles, i.e. particles which have been surface modified.  The materials used to modify the surface of the particles are the same or similar (i.e. PEG derivatized).  Hanes recognizes this property of PEG.  Therefore, one skilled in the art would recognize that such property, although not mentioned by Liversidge, would be possessed by Liversidge.  Since both Liversidge and Hanes suggest topical administration of particles with drug, they are both in the same field of endeavor.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616